10
11
12
13
14
15
16
i7
18
19
20
21
22
23

24

Case 1:16-cv-01115-DJS Document 109 Filed 06/17/19 Page 1of1

160

 

 

RANDALL FRENCH - 07/28/17

your car?
I couldn't move. I couldn't get back to my car.
Was any part of your body inside of your car at
this point?
I don't think so, but I don't know.
What happened next?
Just the pain in my leg was absolutely
unbearable. I would like to think I have a high
tolerance for pain. But when it came to this,
just the pain was building. And as he revved, it
just got worse and worse and worse. And honestly
I was just praying my leg would break because I
figured once it breaks, it can't hurt this bad
anymore.
Okay. Although I understand that you're giving
me your impressions, and if I'm asking you what
occurred on the next event, I'm just asking what
specifically occurred. And we can deal with the
motions and whatnot on the transcript at a later
date.

What happened next?
I was still yelling "stop." And at that point I
drew my gun and I fired.

Okay. Which direction were you facing when you

 

AMF REPORTING SERVICES, INC.
518-982-1341

WwW . AMP REPORTING .COM

 
